Citation Nr: 1802393	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from April 1966 to April 1968 and from November 1990 to August1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

In a November 2015 statement and a March 2016 notice of disagreement, the Veteran contends that he has hearing loss and tinnitus related to noise exposure during his first period of active service in Vietnam and/or his second period of service in Saudi Arabia.  Specifically, he contends that his in-service noise exposure included noise while working in the transportation unit in Vietnam involving tanks and "big guns with artillery" and "noise from the bombing of scud missiles" in Saudi Arabia.

The Veteran's service treatment records (STRs) include a November 1990 entrance examination for his second period of service.  This record includes an audiogram showing that the Veteran had hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.  As this is a noted disability, the hearing loss issue is one of service aggravation for the second period of service.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

The Veteran was afforded a VA examination in January 2016, and the examiner reported that the Veteran has hearing loss and tinnitus and that his civilian employment in durable goods manufacturing required OSHA (Occupational Safety and Health Administration) hearing monitoring.  However, these OSHA records are not currently associated with the claims file, and thus, such records should be obtained on remand as they may be relevant to the instant appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that a new VA examination is warranted in order to address the Veteran's contentions and to consider any relevant records that the Board is requesting.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for hearing loss and/or tinnitus.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  Specifically, request OSHA hearing monitoring records from the time the Veteran worked in durable goods manufacturing.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current hearing loss and tinnitus.

Based on the examination results and a review of the record, the examiner should provide the following information:

A. Did the Veteran's current hearing loss and tinnitus at least as likely as not (50 percent or greater probability) have their onset during, or are they etiologically related to, the Veteran's military service in Vietnam, to include consideration of the Veteran's contention regarding noise exposure while working in the transportation unit with tanks and big guns with artillery?

B. If not related to the Veteran's first period of service in Vietnam, is it at least as likely as not (50 percent or greater probability) that his current tinnitus had its onset during, or is etiologically related to, the Veteran's second period of service, to include consideration of his contention regarding noise exposure from the bombing of scud missiles in Saudi Arabia?

C. If not related to the Veteran's first period of service in Vietnam, offer an opinion as to whether the Veteran's hearing loss that was noted on the November 1990 entrance exam at least as likely as not increased in severity during his second period of service, to include consideration of his contention regarding noise exposure from the bombing of scud missiles in Saudi Arabia.

D. If determined to have increased in severity during the Veteran's second period of service, opine on whether such increase in severity of his hearing loss clearly and unmistakably (i.e., undebatable) was due to the natural progression of the disease

3.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought are not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

